                                          Case 3:20-cv-04009-EMC Document 48 Filed 08/31/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID AMBROSE,                                     Case No. 20-cv-04009-EMC
                                   8                    Plaintiff,
                                                                                            ORDER RE SUPPLEMENTAL
                                   9             v.                                         BRIEFING AND/OR EVIDENCE
                                  10     THE KROGER CO.,                                    Docket No. 43
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court orders that the parties file a supplemental brief and/or evidence addressing the

                                  15   issues identified below. The Court strongly prefers a joint filing. The filing shall be made by 5:00

                                  16   p.m., September 1, 2021.

                                  17          The parties shall provide the following information:

                                  18              •   What is the total number and dollar amount of Kroger’s Simple Truth Brand

                                  19                  disposable plates, bowls, and platters that were marketed and sold as compostable

                                  20                  in the California market between June 16, 2016, and the Effective Date. See Decl.

                                  21                  ¶ 5 (“the sales data disclosed that sales of the Challenged Products in California

                                  22                  were significantly lower than Plaintiff had anticipated”).

                                  23              •   What was Plaintiffs’ test data? See Mot. at 6:15 (“Plaintiff provided Settling

                                  24                  Defendant with his test data demonstrating the strength of his claims.”).

                                  25              •   Are there litigation risks other than those identified in the motion (uncertainty,

                                  26                  delays, and costs)? See Mot. at 5:1-4.

                                  27              •   Plaintiffs shall provide detailed lodestar information including hourly rates for

                                  28                  relevant attorneys and time spent on each major litigation task (e.g., drafting the
                                          Case 3:20-cv-04009-EMC Document 48 Filed 08/31/21 Page 2 of 2




                                   1                 complaint, investigating, attending mediation).

                                   2             •   Regarding the proposed incentive award of $5,000 for the named Plaintiff, describe

                                   3                 the number of hours that were spent by the named Plaintiff in assisting with this

                                   4                 case and any other evidence supporting the award.

                                   5

                                   6         IT IS SO ORDERED.

                                   7

                                   8   Dated: August 31, 2021

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
